DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-23 and 25-36 are pending in the application. Amended claims 12, 21, 26, and 35 and cancelled claim 24 have been noted. The amendment filed 3/24/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
Applicant’s amendments are sufficient to overcome the previous rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsen et al (US 8,033,671) in view of Kantor (US 2010/0005601).
Nilsen discloses a method of making retroreflective fabric comprising: providing a coated retroreflective yarn (Col. 15, line 50; Col. 15, line 64-Col. 16, line 5); and incorporating the coated retroreflective yarn into a weave or a knit of a fabric (Col. 13, lines 35-37; Col. 20, lines 15-20). 
Nilsen does not disclose disposing a passive reflective ink into an outward facing surface of the fabric.
Kantor discloses disposing a passive reflective ink [0010]-[0012] onto textiles, such as clothing, to provide increased visibility of the surface in low ambient light environments, such as at night [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dispose a reflective ink on the retroreflective fabric of Nilsen as suggested by Kantor in order to provide increased visibility to the fabric in low ambient environments, such as at night. 
Regarding Claims 13-15 and 26-29, Nilsen discloses the coated retroreflective yarn comprises coating a retro-reflective tape core having retro-reflective elements with a thermoset polymer (Col. 16, lines 4-5); the thermoset polymer may be optically clear (Col. 16, lines 15-22) and may comprise a polyurethane (Col. 19, line 37). 
Regarding Claim 25, Kantor discloses applying the reflective ink to any type of clothing or outer wear [0026]. Thus, denim would have been obvious since it is a common type of clothing.
Thus, claims 12-15 and 24-29 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nilsen and Kantor.
Claims 16-20 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsen et al (US 8,033,671) in view of Kantor (US 2010/0005601) as applied above and further in view of Bacon, Jr, et al (US 2006/0139754).
Nilsen discloses disposing the thermoset polymer on an outer surface of the retroreflective tape core and curing the thermoset polymer (Col. 16, lines 8-14), but does not disclose that the curing is with light irradiation.
Bacon, Jr. discloses coating a retroreflective article with a polymer coating and then curing the coating using light irradiation 116, such as UV irradiation [0036] (Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to cure the polymer coating of Nilsen using light irradiation as suggested by Bacon, Jr. since it was a suitable curing method for solidifying polymer coatings applied to retroreflective articles.
Regarding Claims 18, 19, 32, and 33, Bacon, Jr. discloses that the retroreflective article may be pretreated with a plasma 120 prior to coating to improve the coating material adhesion to the retroreflective article [0035]-[0036] (Fig. 4). 
Regarding Claims 20 and 34, Nilson discloses coating the retroreflective tape core with a slot die (Col. 15, line 64). 
Thus, claims 16-20 and 30-34 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nilsen, Kantor, and Bacon, Jr.
Claims 21, 23, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsen et al (US 8,033,671) in view of Kantor (US 2010/0005601) as applied above and further in view of Kwon et al (US 2018/0237961).
Nilsen and Kantor do not disclose that the woven fabric comprises one or more strands of retroreflective yarn incorporated into a weft and/or a warp of the fabric.
Kwon discloses weaving a fabric with one or more strands of retroreflective yarn incorporated into a warp of the fabric (Abstract) to prevent a twisting phenomenon during weaving thereby acquiring a new fabric with excellent quality [0010]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the retroreflective yarn of Nilsen into a warp of the fabric as suggested by Kwon in order to prevent a twisting phenomenon during weaving thereby acquiring a fabric of excellent quality. 
Regarding Claims 23 and 36, Kwon discloses an aligning unit for aligning the yarns at a predetermined interval [0054]. Thus, the retroreflective yarn may be placed at regular or irregular positions within the fabric by controlling the aligning unit of Kwon.
Thus, claims 21, 23, 35, and 36 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nilsen, Kantor, and Kwon.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsen et al (US 8,033,671) in view of Kantor (US 2010/0005601) as applied above and further in view of Running et al (US 2015/0168614).
Nilsen and Kantor do not disclose the specific weave of the woven fabric.
Running discloses that retroreflective materials are applied to woven fabrics [0023]-[0024], such as a fabric having a plain weave [0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the retroreflective yarn of Nilsen into a woven fabric having a plain weave as suggested by Running since garments having a plain weave were well known to be constructed from retroreflective elements for protective garments.
Thus, claim 22 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nilsen, Kantor, and Running.
Response to Arguments
Applicant’s arguments, see p. 7, filed 3/24/22, with respect to claims 12 and 26 have been fully considered and are persuasive. Applicant argues that Nilson and Sagar fail to disclose disposing a passive reflective ink onto an outward surface of the fabric. This is found persuasive since Sagar only teaches a retroreflective ink.  The rejection of claims 12 and 26 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kantor (US 2010/0005601). As discussed above, Kantor discloses disposing a passive reflective ink [0010]-[0012] onto textiles, such as clothing, to provide increased visibility of the surface in low ambient light environments, such as at night [0026].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715